Citation Nr: 0009946	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to June 
1997, with one year and 8 months prior active service.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Detroit, Michigan, which, in 
pertinent part, granted service connection for hypertension 
and assigned a noncompensable disability rating.  

The Board observes that the November 1997 rating decision 
also denied service connection for hemorrhoids, 
hypercholesterolemia, and chronic low back pain.  Although 
the veteran's January 1998 notice of disagreement initiated 
an appeal for the aforementioned claims in addition to his 
hypertension claim, the veteran's substantive appeal referred 
only to his hypertension claim.  Therefore, as an appeal with 
regard to the veteran's service connection claims for 
hemorrhoids, hypercholesterolemia, and chronic low back pain 
has not been perfected, such claims are not in appellate 
status.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (1990).

During the pendency of this appeal, a June 1999 RO 
determination increased the veteran's disability rating for 
hypertension to 10 percent.  Inasmuch as the veteran has 
continued to express dissatisfaction with this disability 
rating, has otherwise not withdrawn his appeal for the 
assignment of a higher disability rating for hypertension, 
and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's hypertension is not shown to manifest diastolic 
pressure predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.104, Diagnostic 
Code 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of a noncompensable disability rating for 
hypertension, and, as such, the claim for a higher rating is 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination reports and treatment records; and the veteran's 
written statements.  

As previously noted, the veteran was initially granted 
service connection for hypertension pursuant to a November 
1997 rating decision; a noncompensable disability rating was 
assigned.  In June 1999, the RO rendered a rating 
determination increasing the veteran's disability rating for 
hypertension to 10 percent.  This 10 percent disability 
rating has remained in effect ever since.

A July 1997 VA treatment record recorded the following blood 
pressure readings: 194/114, 189/119, 166/100, and 151/103.

A September 1997 VA general medical examination report 
recorded blood pressure readings three separate times, at 
150/90 each time.  The relevant diagnosis was hypertension, 
fairly controlled without medication.

A March 1998 VA heart and hypertension examination report 
noted three separate blood pressure readings of 150/98, 
150/100, and 150/100.  The July 1997 VA treatment record was 
reviewed, and it was noted to report blood pressure readings 
of 150/103 and 166/100.  The relevant impression was 
hypertension, not on any antihypertensive therapy; suboptimal 
control of blood pressure. 

A February 1999 prescription record from a private physician 
shows the veteran was prescribed the antihypertensive drug 
Norvasc. 

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which provides, in 
pertinent part, for the following: the assignment of a 20 
percent disability rating when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and the assignment of a 10 percent 
disability rating when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or when there is a history of diastolic pressure of 100 
or more that requires continuous medication for control.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A review of the medical evidence of record demonstrates the 
only recorded instances of blood pressure being above 110 
(diastolic) or 160 (systolic) occurred on a single day in 
July 1997.  On subsequent dates the veteran's hypertension 
has remained at or below a level of 100 for diastolic 
pressure, and below 160 for systolic pressure.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for hypertension.

The Board further finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board finds that 
the veteran's hypertension has not resulted in marked 
interference with his employment, nor have frequent periods 
of hospitalization been necessary.  Therefore, the criteria 
required for submission concerning the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash at 227.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

